J-A26041-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

CHRISTOPHER MICHAEL SLAUGHTER,

                            Appellant                 No. 432 MDA 2015


           Appeal from the Judgment of Sentence November 4, 2014
               in the Court of Common Pleas of Dauphin County
              Criminal Division at No.: CP-22-CR-0002736-2013


BEFORE: FORD ELLIOTT, P.J.E., WECHT, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                         FILED DECEMBER 14, 2015

        Appellant, Christopher Michael Slaughter, appeals from the judgment

of sentence entered in the Dauphin County Court of Common Pleas following

his jury conviction of aggravated assault on a police officer and related

offenses. Appellant led police on a high speed chase in a densely populated

neighborhood, causing an accident which inflicted severe, continuing injuries

to a police officer and an innocent bystander. On apprehension, police found

6.2 grams of cocaine and unused baggies in the vehicle.            Appellant

challenges the sufficiency of the evidence, and claims his sentence was

excessive. We affirm on the basis of the trial court opinion.

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A26041-15


        In its opinion, the trial court fully and correctly sets forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

restate them at length here.

        For context and the convenience of the reader, we note briefly that

Appellant fled from a traffic stop at high speed, ignoring lights and sirens,

running through a number of stop signs, and narrowly avoiding other

pedestrians in a heavily populated residential neighborhood. A police officer

testified as an expert that in his opinion the quantity of cocaine was

possessed with intention to sell or deliver to another person.

        A jury convicted Appellant of aggravated assault on a police officer,1

aggravated assault with malice,2 fleeing or attempting to elude a police

officer,3 recklessly endangering another person,4 and possession with intent

to deliver.5    The court, with the benefit of a Pre-Sentence Investigation

Report (PSI), sentenced Appellant to a term of not less than twenty-nine and

one-half to not more than fifty-nine years’ incarceration.            This appeal

followed.

____________________________________________


1
    18 Pa.C.S.A. § 2702(a)(2).
2
    18 Pa.C.S.A. § 2702(a)(1).
3
    75 Pa.C.S.A. § 3733(a).
4
    18 Pa.C.S.A. § 2705.
5
    35 P.S. § 780–113(a)(30).



                                           -2-
J-A26041-15


      Appellant raises the following two questions for our review:

             I. Whether the Commonwealth failed to present sufficient
      evidence to sustain Appellant’s conviction for: aggravated
      assault where Appellant did not possess the requisite mens rea
      of malice; reckless endangerment where there was very little
      risk of injury to bystanders, and; [sic] possession of a controlled
      substance with intent to deliver where Appellant did not possess
      the controlled substance at issue?

            II. Whether the trial court erred in denying Appellant’s
      Post-Sentence Motion where his sentence was excessive and
      unreasonable and constitutes too severe a punishment in light of
      the alleged gravity of the offense, Appellant’s rehabilitative
      needs, and what is needed to protect the public?

(Appellant’s Brief, at 6).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the trial court we conclude

that there is no merit to the issues Appellant has raised on appeal. The trial

court opinion properly disposes of the questions presented. (See Trial Court

Opinion, 9/17/15, at 8-16) (concluding: (1) there was ample evidence to

support the verdict of guilty for each conviction; and (2) the court properly

exercised its discretion in sentencing Appellant, with the benefit of a PSI,

where Appellant, who was on parole at the time of the offenses, did not

accept responsibility for the horrific collision, demonstrated a complete lack

of remorse, and had a previous conviction for aggravated assault).

Accordingly, we affirm on the basis of the trial court’s opinion.




                                      -3-
J-A26041-15


     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/14/2015




                                 -4-
                                                                           Circulated 11/17/2015 02:28 PM




COMMONWEALTH                             : IN THE COURT OF COMMON PLEAS
                                         : DAUPHIN COUNTY, PENNSYLVANIA
                v.
                                         : NO. 2736 CR 2013
                                                                                         r>. .)
                                                                                         =
CHRISTOPHER SLAUGHTER                    ;   CHARGE(S): AGGRAVATED ASS~ULT~
                                                                                                  ~c···.
                                         :   (2); FLEEING OR ATIEMPTING 'PO [8                    P.':    ...
                                                                                                      ~iJ
                                         :   ELUDE POLICE; RECKLESSL~ ~.    -...J
                                                                                                  :. .;-;;_=-):~
                                         :   ENDANGERING ANOTHER PERqQN;                          (J ;fl~:
                                         :   POSSESSION WITH INTENT T(~tS:   ~                    oo;
                                                                                                  .-- """""7"1 '···
                                         :   DELIVER A CONTROLLED SUBSJAN~E
                                                                                          U1
                                                                                          (,..)



                            TRIAL COURT OPINION

   This appeal follows the judgment of sentence imposed on November 14,

2015. For the reasons set forth, the judgment should be affirmed.



PROCEDURAL HISTORY

   t:r:,   August 13, 2014, a jury found Christopher Slaughter ("Defendant')

guilty of one count of Aggravated Assault-Police Officer, one count of

Aggravated Assault-Malice, one count of Fleeing or Attempt to Elude an Officer,

one count of Recklcsely Endangering Another Person and one count of

Po -.,se~sion with In~ent to Manufa,i:ture   Of   De'i.iver a Controlled Substance,

Following the verdict, the court ordered a pre-sentence         Investigation.

   C..1• September 4, 2014, Defendant filed a prose M.)tion for Post Conviction

Collateral which the court denied as premai.ure.

   On November 4, 2014, the court sentenced Defendant to an aggregate

sentence of 29 1/i years to 59 years of incarceration as follows:




                                             1
                                                                      Circulated 11/17/2015 02:28 PM




       Count 1- Aggravated Assault-Police Officer- Not less than ten nor more

       than twenty years in a state correctional institution, a fine of $100 plus

       the costs of prosecution.

       Count 2- Aggravated Assault-Malice-       Not less than 10 nor more than 20

       years in a state correctional institution, a fine of $100 plus the costs of

       prosecution, to run consecutive to Count 1.

       Count 3- Aggravated Assault by Vehicle- nolle pros

       Count 4- Aggravated Assault by Vehicle- nolle pros

       Count 5-Fleeing or Attempting to Elude an Officer- Not less than 31/2

       nor more than 7 years in a state correctional institution, a fine of $100.

       plus the costs of prosecution, to run consecutive to previous sentences.

       Count 6- Recklessly Endangering Another Person- Not less than 1 nor

       more than 2 years in a state correctional institution,   a fine of $100, to

      run consecutive to the previous charges.

      Count 7- Manufacture,        Delivery, and Possession with Intent to

      Manufacture or Deliver a Controlled Substance        (2 grams or more]- Not

      less than 5 nor more than 10 years in a state correctional institution,

      consecutive to all other charges.

      The court imposed restitution in the amount of $1000 and imposed no

      additional sentence on summary offenses 9-13.

      Count 8- Possession of Drug Paraphernalia-       nolle pros


(Transcript of Proceedings, Sentence, November 4, 2014, pp. 17-18(Hereinafter,

"N.T. Sentencing").

                                            2
                                                                     Circulated 11/17/2015 02:28 PM




    Defendant filed a Post-Sentence Motion on November 13, 2014, and a Brief

In Support Thereof on January     4, 2015. The Commonwealth filed a Brief in

Opposition on February 4, 2015. The court denied Defendant's Post-Sentence

Motion by Order of February 9, 2015.

    On March 5, 2015, Defendant appealed the trial court's denial of the Post-

Sentence Motion. Defendant filed a timely Concise Statement of Matters

Complained of on Appeal on May 7, 2015.



FACTUALBACKGROUND

    On April 20, 2013, Officer Terry Wealand, a Sergeant with the Harrisburg

City Police, was on duty assigned to the Street Crimes Unit. (Transcript of

Proceedings, Trial August 11, 2014, p. 11 l)(Hereinafter, "N.T. Trial"). In the

preceding 48 hours, Officer Wealand received information regarding a Lincoln

Aviator SUV (hereinafter, "Lincoln") involved in suspected criminal activity.

(N.T. Trial, p. 112). Officer Wealand obtained the plate, registration and

ownership information related to the vehicle. (N.T. Trial, p. 113; p.115).     Officer

Wealand began work that day at 4:00 pm. He was in uniform in a two-man

marked police vehicle with his partner, Officer Jon Fustine. (N.T. Trial, p.114).

   Sitting in the parked police vehicle at Sixth and Curtin Streets in

Harrisburg, the officers saw the Lincoln drive by, park and let out a passenger.

The officers confirmed the plate number as that of the Lincoln previously

identified to them. (N.T. Trial, p. 116). The vehicle re-entered traffic without

signaling. (N.T. Trial, p. 119). Officer Wealand radioed his intention to initiate a


                                          3
                                                                     Circulated 11/17/2015 02:28 PM




traffic stop, followed the Lincoln a few blocks then engaged the red and blue

lights. The Lincoln pulled over. (N.T. Trial, p.120). Officer Fustine exited the

police vehicle on the passenger side and took five or six steps to toward the

Lincoln. (N.T. Trial, p. 122). The Lincoln fled. (Id.). Officer Fustine returned to

the vehicle. Officer Wealand radioed that the vehicle fled from the traffic stop.

(Id.).

    As Officer Wealand began to follow the Lincoln, it took off at a high rate of

speed, running a stop sign. The Lincoln passed a playground and baseball field

at a speed such that the back end of the Lincoln lifted into the air. (N.T. Trial,

pp. 123-124; p. 131). Officer Wealand activated his sirens to alert traffic

through an intersection. (N.T. Trial, p. 125). Because it was a warm spring

evening, many people were out on the sidewalks and near their homes. (N.T.

Trial, p. 125; pp. 268-269). The Lincoln continued accelerating. Officer

Wealand chose to follow the vehicle with lights and sirens rather than engage

in close pursuit. (Id.; pp. 180-181).   Officer Wealand attempted to maintain

sight of the Lincoln but realized he could not keep up with it. (N.T. Trial, p.

190; pp. 269-270).

   The Lincoln entered a narrow one way street, Jefferson Street, on which

parked cars lined both sides and where the speed limit was 25 miles per hour.

The Lincoln swerved around cars, into empty parking stalls and ran stop signs.

(N.T. Trial, p. 127). Officer Fustine observed the Lincoln nearly strike a woman

pushing a child in a stroller. (N.T. Trial, p. 269). Officer Wealand slowed down

and sped up to clear intersections and stop signs. (N.T. Trial, p. 128). The

                                          4
                                                                     Circulated 11/17/2015 02:28 PM




Lincoln picked up speed and ran stop signs. Officer Wealand observed it turn

westbound. (Id.) Officer Wealand received information that a collision occurred

involving a police vehicle. (N.T. Trial, p. 129).

    At the same time, Officer Daniel Peiper, also with the Harrisburg Police

Street Crimes Unit, was on street patrol in a police Chevy Tahoe with his K-9

partner, Thor, headed southbound      on Sixth Street. (N.T. Trial, pp.78-79).

Officer Peiper recalled that it was a warm spring day with many people out

enjoying the weather. (N.T. Trial, p. 79). At approximately 6:30 pm, Officer

Peiper saw a vehicle fleeing on Jefferson Street. (Id.) He suspected that the

driver would reach the area he was patrolling and jump out of the vehicle. (N.T.

Trial, pp. 79- 80). As his vehicle coasted at a slow speed, Officer Peiper reached

back to open the K-9 cage. (N.T. Trial, p. 90). He took the steering wheel and

without seeing a vehicle coming, felt a large impact. (N.T. Trial pp. 79-80; pp.

90-91). Officer Peiper could not comprehend what had occurred. (Id.) Officer

Peifer heard other officers on the radio and another K-9 officer, taking care of

Thor. (N.T. Trial, p. 81).

   Officer Wealand arrived at Sixth and Forrest Streets and observed what he

described as resembling a bomb scene: a marked police Tahoe on its roof and

another vehicle, a green Rav-4, along the sidewalk at an angle to the Tahoe.

(N.T. Trial, p. 132). Officer Fustine described screaming. (N.T. Trial, p. 271). A

man told Officer Wealand that his girlfriend was under the Tahoe. (N.T. Trial, p.

137). Officer Wealand looked under the Tahoe and saw a woman, Selina Martin

entrapped, and the K-9 crouched on the concrete. (N.T. Trial, pp.136-137).

                                          5
                                                                    Circulated 11/17/2015 02:28 PM




    Officer Wealand then approached the Lincoln. The officer could see that the

airbags had deployed and the driver, later identified as the Defendant, leaning

over and rummaging in the center console. (N.T. Trial, p. 199). Officers

removed Defendant through the passenger window as they could not open

other windows and doors. (N.T. Trial, pp. 140-141). Officer Wealand turned

over custody of Defendant to other officers at the scene. (N.T. Trial, p. 157).

     Selina Martin, the woman trapped under the vehicle, had been sweeping

the porch of her home on North Sixth Street that evening as part of a

community cleanup. (Transcript of Proceedings, Jury Trial, p. 62). Ms. Martin

recalled little about the events preceding the incident that day, only that she

heard vehicles, then a bang. She recalled seeing a vehicle flying toward her,

with no opportunity to flee. (Id.).

    In order to speak with Ms. Martin, Officer Wealand lay down under the

vehicle. (N.T. Trial, p. 152). Officer Wealand engaged her in conversation

continuously, fearing that she was going to expire. Ms. Martin gained leverage

against Officer Wealand's head to push herself out from under the vehicle. (N.T.

Trial, pp. 158-161).

   Officer Peiper and Ms. Martin were transported     to Hershey Medical Center.

Officer Peiper's K-9 partner was transported    to an emergency veterinary

hospital.

   As a result of the impact from Defendant's vehicle with the police Tahoe,

Officer Peiper suffered a severe scalp laceration which exposed his skull

causing life-threatening   blood loss, a lost a kidney, a broken arm requiring

                                          6
                                                                       Circulated 11/17/2015 02:28 PM




surgical reconstruction,     a fractured hip, numerous fractured ribs, pelvic

fractures, a punctured     lung and nerve damage resulting in permanent

numbness       on his right side. (N.T. Trial, pp. 82-84; pp. 105-109). He remained

in a coma for 7-8 weeks and only recalls being awake sometime in June. (N.T.

Trial, pp. 80-81). Officer Peiper remained hospitalized and in rehabilitation

until July 2013. (N.T. p. 84).

       Officer Peiper endures relentless pain of such intensity   that at one point he

wanted doctors to amputate his foot. (N.T. Trial, p. 86). For an extended period

of time, he required a walker or cane and assistance      with basic personal care.

(N.T. pp. 84-85). Officer Peiper has returned to work on a reduced schedule

performing sedentary duties. (N.T. Trial, p. 87).

       As a result of the incident, Ms. Martin sustained two collapsed lungs,

broken ribs, a broken shoulder, a fractured spleen, laceration of the liver, a

crushed pelvis, legs, wrists and arms, and cardiac injury which required

numerous      surgeries. (N.T. Trial, p. 67; pp. 104-105). Ms. Martin remained in

an induced coma for three months. (N.T. Trial, pp. 63-64). Before the accident,

Ms. Martin enjoyed excellent health, walked and rode a bicycle for fitness.

Since the accident, she suffers constant pain and struggles with ordinary daily

activities such including walking, standing, sitting and reaching. (N.T. pp. 67-

68).

   Officer Travis Pidcock, assigned to the Dauphin County Accident

Reconstruction     Team, participated in the search of the Lincoln. Officer Pidcock

collected a baggie from the second row of the Lincoln which contained crack


                                           7
                                                                  Circulated 11/17/2015 02:28 PM




cocaine. In addition, he collected a bag which contained other baggies. (N.T.

Trial, pp. 207-208.)

   Dauphin County Chief Detective John Goshert provided expert testimony

that the amount of cocaine, 6.3 grams, and its street value, $486,000, along

with the possession of empty plastic bags, evidenced drug trafficking. (N.T.

Trial, pp. 257-263.)



DISCUSSION

   A. Sufficient evidence supports each verdict of guilty.

      Applying the well-settled standard applicable to review of sufficiency of

 evidence claims, ample ~vidence supports the verdicts of guilty of 2 counts of

 Aggravated Assault, Reckless Endangerment      and Possession of a Controlled

 Substance.

    In reviewing a challenge to the sufficiency of evidence,

      [a]n appellate court must review the evidence presented and all
     reasonable inferences drawn therefrom in a light most favorable to the
     verdict winner and determine whether on the record there is a sufficient
     basis to support the challenged conviction. The proper application of the
     sufficiency test requires [the Appellate Court] to evaluate the entire
     record and all evidence received in the aggregate and not as fragments
     isolated from the totality of the evidence. This standard means that [the
     Appellate Court] must review the evidence in the light most favorable to
     the Commonwealth as the verdict winner, and drawing all proper
     inferences favorable to the Commonwealth, determine if the jury could
     reasonably have concluded that all of the elements of the crime were
     established beyond a reasonable doubt. Moreover, the jury, as the trier of
     fact, is free to believe all, some or none of the evidence presented.

Commonwealth u. Feirst, 423 Pa. Super. 232, 241, 620 A.2d 1196, 1201
( l 993)(internal citations omitted).



                                        8
                                                                     Circulated 11/17/2015 02:28 PM




Aggravated Assault

    Sufficient evidence supports the verdicts of guilty of Aggravated Assault

under both18 Pa.C.S. § 2702 (a)(l), as against Ms. Martin, and 18 Pa.C.S.§

2702 (a)(2) as against Officer Peiper.

   A person is guilty of Aggravated Assault under 18 Pa.C.S. § 2702 (a)(l), if he

"attempts to cause serious bodily injury to another or causes such injury

intentionally, knowingly or recklessly under the circumstances      manifesting

extreme indifference to the value of human life." The statute does not require

as Defendant suggests, that the Commonwealth prove a specific intent to cause

serious bodily injury as specific intent can be inferred from the serious bodily

injury. "Where the victim suffers serious bodily injury ... the Commonwealth

need only prove that [the defendant] acted recklessly under the circumstances

manifesting an extreme indifference to the value of human life." Commonwealth

v. Nichols, 692 A.2d 181, 185 (1997)(Internal citations omitted).

   It is beyond dispute that Defendant caused Ms. Martin serious bodily

injury, defined as "injury creating a substantial   risk of death or which causes

serious, permanent   disfigurement, or protracted loss or impairment of function

of any bodily member or organ." 18 Pa.C.S. § 2301. Ms. Martin described at

length the devastating injuries she sustained, the extended period she

remained in a coma and the permanent impact upon her ability to walk, sit or

to attend to her basic personal care. Having established serious bodily injury,

the Commonwealth bore no further burden of proof of specific intent.


                                         9
                                                                     Circulated 11/17/2015 02:28 PM




    Ample evidence supported the jury's finding that Defendant acted under

circumstances      manifesting extreme indifference to the value of human life.

"[F]or the degree of recklessness   contained in the aggravated assault statute to

occur, the offensive act must be performed under circumstances        which almost

assure that injury or death will ensue." Nichols, at 185, citing Commonwealth u.

 O'Hanlon, 539 Pa. 478,482, 635 A.2d 616, 618 (1985); Commonwealth u.

Hickson, 402 Pa.Super.     53, 586 A.2d 939 ( 1990) alloc. denied, 527 Pa. 663,

593 A.2d 838 (1991).

    Based upon facts markedly similar to those in the instant case, the

Superior Court in Commonwealth u. Miller, 955 A.2d 419, 422 (2008), found

that sufficient evidence of mens rea under§     2702 (a)(l) existed where the

defendant "gunned" his vehicle after a traffic stop, fled, accelerated through an

intersection and ignored stop signs resulting in a crash of significant force

which seriously injured drivers in two other vehicles. Miller at 421. The Miller

Court also considered that "a motorist's conduct is more egregious if he does

not apply his brakes in an attempt to slow down before a collision than if he

attempts to stop. At 423, citing, Commonwealth u. Dellauecchia, 725 A.2d 186,

189 (Pa. Super. 1998).

  In this case, the jury heard evidence that Defendant sped in excess of 51

miles per hour in a 25 mile per hour zone, ran all stop signs, drove through

residential and playground areas, into parking spots, narrowly avoided

pedestrians, hit a full size police Tahoe with such force as to flip it over and fly

into Ms. Martin.    Such facts support the jury's finding of recklessness.

                                         10
                                                                     Circulated 11/17/2015 02:28 PM




    Similarly, sufficient evidence supported the elements of Aggravated Assault

under 18 Pa.C.S. § 2702(a)(2), as related to Officer Peiper, which provides:

          (a) Offense defined.- A person is guilty of aggravated assault if he:

                                  ***

             (2) attempts to cause or intentionally, knowingly or recklessly

             causes serious bodily injury to any of the officers, agents,

             employees or other persons enumerated      in subsection (c) . .

                            ***

         (c) Officers, employees, etc., enumerated.-   The officers, agents ,

         employees and other persons referred to in subsection (a) shall be as

         follows:

              ( 1) Police Officer.

                                        ***

  Contrary to Defendant's suggestion, the Commonwealth bore no burden to

prove malice as to the charge of Aggravated Assault related to Officer Peiper.

Section 2702(a)(2), applicable to injuries to a police officer, requires no showing

of extreme indifference to the value of human life. Rather, evidence of the

serious bodily injury caused to Officer Peiper, as described at length above,

proved the elements of that crime.



Recklessly Endangering Another Person

   The Defendant's conduct in driving through intersections,     stop signs, past a

playground and into parking spaces with pedestrians     nearby, easily supports


                                          11
                                                                    Circulated 11/17/2015 02:28 PM




the verdict of guilty of Recklessly Endangering Another Person under 18 Pa.

C.S. §2705.

    Pursuant to 18 Pa. C.S. §2705, "[a] person commits a misdemeanor of the

second degree if he recklessly engages in conduct which places or may place

another person I danger of death or serious bodily injury." 18 Pa.C.S. §2705.

"To sustain a conviction for recklessly endangering another person, the

Commonwealth must prove that the defendant had an actual present ability to

inflict harm and not merely the apparent ability to do so." Commonwealth u.

Hopkins, 747 A.2d 910, 915 (Pa. Super. 2000).

    The jury heard testimony which supported the elements of Recklessly

Endangering Another Person, namely, Defendant's speeding through populated

neighborhoods and nearly missing pedestrians,     including a mother pushing a

stroller.

 Possession with Intent to Deliver

   Ample evidence demonstrated      that Defendant possessed a controlled

substances    with the intent to deliver.

   The jury could reasonably infer from the fact that Defendant fled from police

after a traffic stop that he possessed an illegal drug. Further, his position near

the console of the Lincoln after the accident supports the conclusion that he

attempted to hide drugs as police approached.    No other person occupied the

vehicle to whom Defendant could attribute possession.




                                            12
                                                                             Circulated 11/17/2015 02:28 PM




   Finally, the jury was free to accept the testimony of Detective John Goshert,

the large amount of drugs, their value and Defendant's possession of baggies

evidenced Defendant's possession         with the intent to deliver.

    Accordingly, sufficient evidence supported the verdict.




    B. The Trial Court properly denied Defendant's Post-Sentence Motion
       where ample evidence supports the verdicts as to each charge.


    For all of the reasons set forth in the discussion as to the sufficiency of

evidence, the weight of the evidence supports each verdict of guilty, such that

the trial court properly exercised its discretion in denial Defendant's Post-Trial

Motion.

   The standard of review of a claim that the verdict was against the weight of

the evidence is a review of the trial court's exercise of discretion in granting or

denying the motion for a new trial. Commonwealth v. Widmer, 744 A.2d 745,

753.(Pa. 2000). "Discretion is abused when the course pursued represents                   not

merely an error of judgment, but where the judgment is manifestly

unreasonable    or where the law is not applied or where the record shows that

the action is a result of partiality, prejudice, bias or ill will." (Id.).

   The trial court properly denied Defendant's Post-Sentence Motion which

asserted only that "[Defendant] was never shown to have engaged in acts which

constitute the crimes of which he was convicted." (Defendant's Post-Sentence

Motion para. 7).



                                            13
                                                                    Circulated 11/17/2015 02:28 PM




  The facts set forth in detail, supra, easily support the jury's findings as to

each statutory element of the crimes. As outlined, the jury properly considered

Defendants speed, his gross disregard of traffic controls in highly populated

areas and the serious injury to Ms. Martin to conclude that Defendant acted

with malice. Contrary to Defendant's suggestion in his Brief in Support of Post-

Sentence Motion, in proving malice, the Commonwealth bore no burden to

prove exactly how fast Defendant sped eluding police. (See, Defendant's Brief in

Support of Post-Sentence Motion). Further, the jury was free to reject any

suggestion that police officers caused the accident.

    We also reject Defendant's argument that his conduct created no risk of

injury to others merely because he sped through the streets without striking

anyone. Such argument suggests that a person could be guilty of reckless

conduct only where unless such conduct results in actual injury.

  Finally, the trial court properly denied Defendant's Post-Sentence Motion as

to the conviction of Possession with Intent to Distribute a Controlled

Substance. The jury was free to reject the suggestion that the co- owner of the

vehicle possessed the drugs when Defendant alone occupied the vehicle and

fled when stopped for a traffic violation.



C. The court properly exercised its discretion in sentencing Defendant.

   In sentencing Defendant, the court properly considered the gravity of the

offenses, Defendant's rehabilitative needs and the need for protection of the

community.


                                         14
                                                                     Circulated 11/17/2015 02:28 PM




   Defendant fails to demonstrate that the trial court erred in its consideration

of relevant factors. Our Appellate Court have reminded that " .... the sentencing

judge is in the best position to measure factors such as the nature of the crime,

the defendant's character and the defendant's display of remorse or

indifference." Commonwealth v. Riggs, 63 A.3d 780 (Pa. Super. 2012) quoting

Commonwealth v. Andrews, 720 A.2d 764, 768 (Pa. Super. 1998).

   Here, the sentencing court stated its reliance upon a thorough Pre-Sentence

Report. (N.T. Sentencing, p.15). The court noted in particular its view that,

based upon his parole status at the time of these serious offenses, Defendant

lacked a commitment to rehabilitation.    Therefore, the court properly deemed

the sentence necessary for the protection of the public.

   Further, the court placed significant weight upon Defendant's lack of

acceptance of responsibility for the horrific collision which inalterably harmed

the lives of Officer Peiper, Ms. Martin and their families. The court noted the

transcript   of a prison phone conversation in which Defendant flippantly

acknowledged that he almost struck a mother pushing a child in a stroller.

(N.T. Sentencing, p. 16). The court also noted the prison telephone

conversation submitted into evidence at trial in which Defendant stated that he

dodged pedestrians    but that it "wasn't that serious" and "almost killed a cop"

but "did not regret it". (N.T. Sentencing, p.16; .N.T. Trial, pp. 300-303;

Commonwealth Exhibit 39). Such comments demonstrated            to the court

Defendant's complete lack of remorse, the only suggestion of which Defendant

offered when facing sentencing.

                                         15
                                                                Circulated 11/17/2015 02:28 PM




    Accordingly, the court properly relied upon such facts and gave them the

weight it deemed appropriate in fashioning the sentence.



CONCLUSION

For all of the foregoing reasons, the judgment of sentence should be affirmed.




                                                 BYoZURT~
                                                            ~   ~        ,          .          .
                                                 RICHARD A. LEWIS
                                                 PRESIDENT illDGE


                                                                                        r-.J
                                                                                        =
                                                                                        l..n

                                                                             c          (/)
                                                                                        rrt        :::::JC,-
September 17, 2015                                                            ·-        u           .•-.L!
                                                                       ·-c, _. __
                                                                      111--                               "T"[ --
                                                                     z-;1._
                                                                      , •---..=.                   :.:::i-,_
                                                                                                   ·-nn~~
                                                                      :-.:.: c-:.                  ~-) r·:-i :::_
                                                                     -:-,.c::                      ·:=)Of           I


                                                                                                   ···-   1\\....


                                                                                        u,          r:




                                      16